


Exhibit 10.33


Amendment Number 1 to the
OGE Energy Corp. Deferred Compensation Plan
(As Amended and Restated Effective January 1, 2005)



OGE Energy Corp., an Oklahoma corporation (the "Company"), by action of its
Benefits Oversight Committee taken in accordance with the authority granted to
it by Article X of the OGE Energy Corp. Deferred Compensation Plan (As Amended
and Restated Effective January 1, 2005), (the "Plan"), hereby amends the Plan in
the following respects effective as of January 1, 2005:


1.
By deleting Section 2.32 of the Plan and inserting in lieu thereof the
following:



"2.3
"Valuation Date" means the last business day of each calendar month and such
other dates as may be specified by the Administrator; provided, however, that
for purpose of Article VI (other than Section 6.4) only, (i) effective January
1, 2006 through September 30, 2008, Valuation Date shall also mean the last
business day of each calendar week and (ii) effective October 1, 2008, Valuation
Date shall mean each day the New York Stock Exchange is open."



2.
By deleting the first sentence of Section 4.5 of the Plan and inserting in lieu
thereof the following:



"The amount of Compensation that a Participant elects to defer under the Plan
shall be credited by the Company to the Participant's Account as of the date on
which the Compensation would have been payable absent the Deferral Election."


3.
By adding a new sentence after the second sentence of Section 6.1 of the Plan as
follows:



"Amounts credited to a Participant's Account and applicable subaccounts as set
forth in Sections 4.5, 5.1 and 5.2 shall be deemed invested in the applicable
assumed investment alternatives (i) prior to October 1, 2008, subject to such
rules as the Administrator or its delegate shall determine from time to time and
the provisions of Section 6.2 and 6.3 and (ii) on and after October 1, 2008,
subject to the provisions of Section 6.2 and 6.3, as of the Valuation Date
credited to the Account based on the fair market value of such investment as of
such date."


4.
By deleting the third and fourth sentence of the first paragraph of Section 6.2
of the Plan and inserting in lieu thereof the following:



"On or before the last business day of each calendar month (or, effective on and
after January 1, 2006 and prior to October 1, 2008, on or before 1:00 p.m.
Pacific Time on the last business day of each calendar week or effective on an
after October 28, 2008, on each Valuation Date or other such time as the
Administrator or its delegate shall provide from time to time), a Participant
may make a new election, to be effective immediately after the close of business
on such last business day or Valuation Date, as the case may be, with respect to
the assumed investments in which his or her Account shall be deemed invested in
the future. Such new election may, subject to the following sentence, (i)
redirect the investment of his or her ending Account balance as of the close of
business on such last business day or Valuation Date, as the case may be, among
the available assumed investment alternatives and/or (ii) change the assumed
investment alternatives in which future contribution credits to be made as of or
after the effective date of the election will be deemed invested."


5.
By deleting the last sentence of the first paragraph of Section 6.2 of the Plan
and inserting in lieu thereof the following:



"The portion of a Participant's Account that is deemed invested in Company
common stock or Partnership Units, if any, shall also be credited with deemed
dividends or other distributions as of the date on which dividends or other
distributions on Company common stock or Partnership Units are paid, and such
deemed dividends or other distributions shall be deemed reinvested in Company
common stock or Partnership Units, as the case may be, based on the fair market
value thereof as provided in Section 6.3."






--------------------------------------------------------------------------------




6.
By deleting the third sentence of Section 6.3 of the Plan and inserting in lieu
thereof the following:



"Amounts credited to a Participant's Account and applicable subaccounts as set
forth in Sections 4.5, 5.1 and 5.2 and dividends or other distributions on
Company common stock or Partnership Units under Section 6.2 that are deemed
invested in Company common stock or Partnership Units shall be deemed so
invested based on the fair market value of a share of Company common stock or
Partnership Unit, as the case may be, as reported on the New York Stock Exchange
composite tape at the close of business (i) prior to October 1, 2008, on the
last business day of the month preceding the date on which the amount is being
deemed so invested and (ii) on and after October 1, 2008, on the Valuation Date
on or next preceding the date on which the amount is being deemed so invested."


IN WITNESS WHEREOF, the Company has caused this instrument to be signed by a
duly authorized officer on this 15th day of December, 2008.


OGE ENERGY CORP.


By: /s/ Carla D. Brockman






